DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the Pre-AIA  provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 10/14/2020 which is a reissue of application 13/633,663 (U.S. Patent No. 8,766,366), issued on Jul. 1, 2014.
Claims 1-5 were original.  Claims 6-25 are new.  Claims 1-25 are currently pending in the application. Claims 1, 6, 19, 22 are independent claims.  
 
Reissue Applications
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The consent was signed by Younghoon Song, Head of Group; however, Mr. Younghoon Song has not been established as being authorized to act on behalf of the assignee and appears not to have apparent authority to sign (See MPEP 325).
NOTE:  Consent of Assignee and the Statement under 37 CFR 3.73(c) must be signed by: i) a person having apparent authority in the organization (e.g., president, vice-president, CEO), ii) a person who establishes he/she is authorized to act on behalf of the assignee, or iii) attorney of record (must be given a power of attorney).
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19-21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 1-2, “the gate dielectric layer” lacks antecedent basis.
In claim 19, lines 3-4, 8, 10, 11-13, and in claim 2, lines 2-3: “the lower gate electrode” lacks antecedent basis.

Allowable Subject Matter
Claims 1-2, 4-18, 22, 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: None of the references of record teaches or suggests the claimed semiconductor device including “a width of upper portions of the sidewall portions of the lower gate electrode is narrower than a width of lower portions of the sidewall portions of the lower gate electrode” as recited.

                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lee et al. is cited as of interest.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,766,366 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3992

Conferees:/Minh Nguyen/ 
Primary Examiner, Art Unit 3992

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991